Name: 95/233/EC: Commission Decision of 22 June 1995 drawing up lists of third countries from which the Member States authorize imports of live poultry and hatching eggs
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural activity;  health;  tariff policy;  animal product;  trade
 Date Published: 1995-07-07

 Avis juridique important|31995D023395/233/EC: Commission Decision of 22 June 1995 drawing up lists of third countries from which the Member States authorize imports of live poultry and hatching eggs Official Journal L 156 , 07/07/1995 P. 0076 - 0079COMMISSION DECISION of 22 June 1995 drawing up lists of third countries from which the Member States authorize imports of live poultry and hatching eggs (Text with EEA relevance) (95/233/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in and imports from third countries of poultry and hatching eggs (1), as last amended by the Act of accession of Austria, Finland and Sweden, and in particular Articles 21 and 26 thereof,Whereas certain countries which traditionally supply the Member States, have been requested to show, through the provision of written assurances supported by appropriate documentation or as a result of on-the-spot inspections, that they satisfy the requirements of the Community;Whereas this Decision applies without prejudice to Commission Decision 93/342/EEC (2), as amended by Decision 94/438/EC (3), which laid down the criteria for classifying third countries with regard to avian influenza and Newcastle disease;Whereas it may also be necessary in certain cases to specify the parts of countries from which imports will be authorized; whereas authorization to import may be restricted to certain species or categories of birds;Whereas this list of third countries can, however, be amended at any time to take into account new information or new situations; whereas the listing of any country should be reviewed at any time when further information, in particular resulting from on-the-spot inspections, indicates that conditions in the third country concerned may have changed or that previously received information was incomplete, inexact or inaccurate;Whereas, although the list of third countries forms the basis of the Community provisions applicable to imports from third countries laid down in Directive 90/539/EEC, other measures, particularly concerning specific animal health conditions, residue plans and certification will have to be taken into account in order to achieve complete harmonization of the conditions for importation of live poultry and hatching eggs;Whereas it is justified to establish a separate list of third countries for imports of ratites, because of the biological differences between these birds and the other poultry species; whereas such birds need to undergo quarantine after importation;Whereas it is also necessary to take account of the provisions of Article 11 of Directive 90/539/EEC and, therefore, to establish the list of countries which, although providing less strict animal health guarantees, can be authorized for importation of small consignments under conditions similar to those adopted for other birds in accordance with the provisions of Council Directive 92/65/EEC (4);Whereas, pending the adoption by the Commission of the animal health certification for importation of live poultry and hatching eggs from the countries specified in this list, Member States may continue to apply, on importation, their animal health requirements in force on 1 January 1995;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Member States shall authorize imports of live poultry and hatching eggs in accordance with the list in Annex I.The list in Annex I does not apply to imports of ratites and hatching eggs thereof.2. Member States shall authorize imports of ratites and hatching eggs thereof in accordance with the list in Annex II. The conditions of importation of such birds or eggs shall include a requirement for post-import quarantine.3. By way of derogation from paragraph 1 and pending the adoption of Community rules on animal health requirements and veterinary certification for such imports, Member States shall authorize imports of single consignments of less than 20 units of live poultry and hatching eggs in accordance with the list referred to in Annex III. The conditions of importation of such consignments shall include a requirement for post-import isolation or quarantine.The provisions of the first subparagraph do not apply to consignments of ratites or hatching eggs thereof.Article 2 This Decision shall apply from 1 July 1995.Article 3 This Decision is addressed to the Member States.Done at Brussels, 22 June 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 303, 31. 10. 1990, p. 6.(2) OJ No L 137, 8. 6. 1993, p. 24.(3) OJ No L 181, 17. 7. 1994, p. 35.(4) OJ No L 268, 14. 9. 1992, p. 54.ANNEX I List of countries from which the Member States authorize imports of live poultry and hatching eggs, ratites and eggs thereof excluded This list is a list in principle and importations shall fulfil the relevant animal and public health requirements.>TABLE>ANNEX II List of countries from which the Member States authorize imports of live ratites and hatching eggs thereof This list is a list in principle and importations shall fulfil the relevant animal and public health requirements.>TABLE>ANNEX III List of countries from which the Member States authorize imports of small consignments of live poultry and hatching eggs, ratites and eggs thereof excluded This list is a list in principle and importations shall fulfil the relevant animal and public health requirements.All countries or parts thereof listed in Part I of the Annex to Council Decision 79/542/EEC from which importation has not been banned because of outbreaks of avian influenza and/or Newcastle disease.